—Appeal by the defendant from a judgment of the County Court, Nassau County (Kowtna, J.), rendered July 21, 1999, convicting him of arson in the second degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial, after a hearing, of those branches of the defendant’s omnibus motion which were to suppress physical evidence, identification testimony, and his statement to law enforcement authorities.
Ordered that the judgment is affirmed.
*416Contrary to the defendant’s contention, the hearing court properly denied that branch of his omnibus motion which was to suppress physical evidence seized upon his arrest. The arresting officer’s observation of a white Dodge van emerging from the driveway of a burning animal kennel after business hours provided the requisite reasonable suspicion of criminal activity necessary to justify the initial stop of the van, in which the defendant was a passenger (see, People v Sobotker, 43 NY2d 559, 563; People v Taylor, 276 AD2d 504; People v Leon, 264 AD2d 784). The subsequent statements and actions of the van’s driver, the fact that the driver and one of the passengers emitted a strong odor of gasoline, and a gasoline odor inside the van, provided the officer with probable cause for his arrest of the occupants of the van (see, People v Bigelow, 66 NY2d 417, 423).
The defendant’s remaining contentions are without merit. Krausman, J. P., Florio, Feuerstein and Cozier, JJ., concur.